IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:

ORDER AMENDING RULES 1901.3,                         :    NO: 682
1901.6, 1905, 1910.4, 1910.7, 1910.11,               :
1910.27, 1915.3, 1915.4-4, 1915.7,                   :    CIVIL PROCEDURAL RULES
1915.15, 1915.17, 1920.13, 1920.15,                  :
1920.31, 1920.33, 1920.75, 1930.1,                   :    DOCKET
1930.6, 1953, and 1959 OF THE                        :
PENNSYLVANIA RULES OF CIVIL                          :
PROCEDURE                                            :

                                                ORDER


PER CURIAM

       AND NOW, this 1st day of June, 2018, upon the recommendation of the Domestic
Relations Procedural Rules Committee; the proposal having been submitted without
publication pursuant to Pa.R.J.A. No. 103(a)(3):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1901.3, 1901.6, 1905, 1910.4, 1910.7, 1910.11, 1910.27, 1915.3, 1915.4-4,
1915.7, 1915.15, 1915.17, 1920.13, 1920.15, 1920.31, 1920.33, 1920.75, 1930.1,
1930.6, 1953, and 1959 of the Pennsylvania Rules of Civil Procedure are amended in
the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on July 1, 2018.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.